DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-6) in the reply filed on 08/31/2021 is acknowledged.
Claims 7-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2021.

The status of the claims for this application is as follows.  
Claims 1-23 are currently pending.
Claims 7-23 are currently withdrawn.

Information Disclosure Statement


Drawings
The drawings were received on 10/15/2018.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Sayegh et al. (US 2010/0242552), (hereinafter, Sayegh).
Re Clm 1: Sayegh discloses a tamper-evident cover (see Figs. 1A-7B) for a component, the component including first and second portions, and an actuator mechanism for moving the first and second portions or allowing the first and second portions to move relative to one another, the tamper-evident cover comprising:
a cover portion (the portion of 324 and 326 which covers part of 306) defining a cavity (see Fig. 4A, 438) configured to receive the actuator mechanism of the 
a retention barb (the barbed tip of 440) connected (connected being defined as linked) to the cover portion and housed within the cavity formed by the cover portion such that it is inaccessible from the exterior of the cover portion (see Figs. 2 and 4A), the retention barb being configured to engage with the component so as to retain the cover portion over the actuator mechanism (the retention barb is made to or is capable of engaging with the component so as to retain the cover portion over the actuator mechanism).  
Re Clm 2: Sayegh discloses wherein the component is a clamp (see the clamp in Fig. 3B), wherein the first and second portions are arcuate portions (see The two halves of the clamp illustrated in Fig. 3B which are hingedly connected (at the hinge portion illustrated in Fig. 3B) to one another and the actuator mechanism is a ratchet mechanism (see the ratchet mechanism of 306) for locking the first and second arcuate portions in a closed position (see Fig. 3B), the ratchet mechanism comprising a toothed rack (the 314s) provided with the second arcuate portion and a pawl (the bent arm of 440) provided with the first arcuate portion for engaging with the rack (the pawl is made to or is capable of engaging with the rack); wherein the cavity of the cover portion is configured to receive the ratchet mechanism of the clamp so as to prevent access to the pawl from the exterior of the cover portion (see Fig. 2).  

Re Clm 6: Sayegh discloses a component (104) comprising a tamper-evident cover as claimed in claim 1 (see Figs. 1A and 1B).

Allowable Subject Matter
Claims 3 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (clamps) which are similar to the applicant’s claimed invention; US 5385373 and US 20140151514.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
09/08/2021

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679